Order entered January 24, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-00333-CR

                                LOUIS O’NEAL WILKINS, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 401-80751-2011

                                            ORDER
        The State’s January 22, 2013 First Motion for Extension of Time to File its Brief is

GRANTED. The State’s Brief, tendered to the Clerk on January 22, 2013, is ORDERED filed

as of the date of this order.




                                                       /s/   DAVID LEWIS
                                                             JUSTICE